ALD-270                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1174
                                      ___________

                               THEODORE YOUNG, SR.,
                                               Appellant

                                            v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA;
               DIRECTOR FEDERAL BUREAU OF PRISONS
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civ. No. 3-13-cv-00679)
                      District Judge: Honorable Robert D. Mariani
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 26, 2014

         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                                   (Filed: July 3, 2014)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Theodore Young, Sr. (“Young”), was convicted of various controlled substance

offenses in the United States District Court for the Eastern District of Pennsylvania and

sentenced to 144 months of imprisonment. We affirmed. See United States v. Lee, 339
F. App’x 153, 165 (3d Cir. 2009). Young later filed a motion for relief from his sentence

under 28 U.S.C. § 2255. The District Court denied it, and we denied a certificate of

appealability (“COA”). (C.A. No. 11-3581, Jan. 11, 2012.)

       At issue here is a habeas petition that Young purported to file under 28 U.S.C. §

2241 in the United States District Court for the Middle District of Pennsylvania. In his

petition, Young argued that his confinement is unlawful under the Eleventh Amendment

and 18 U.S.C. § 4001(a) because his criminal proceeding was initiated, not by the United

States, but by a certain confidential informant who Young contends is not a United States

citizen, was present in this country illegally, and has since been deported. The District

Court, adopting a Magistrate Judge’s recommendation, dismissed Young’s petition with

prejudice. Young appeals.1

       The Magistrate Judge correctly explained that Young was required to file his

challenge under § 2255 and not § 2241 because he sought relief from his criminal

judgment and because the § 2255 remedy is not inadequate or ineffective under the

exception recognized in In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997), or otherwise. See

28 U.S.C. § 2255(e); United States v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013). The

Magistrate Judge further correctly explained that any § 2255 motion would be properly


1
  Young does not require a COA to appeal the denial of his putative § 2241 petition. See
Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009). Young timely filed his notice of
appeal but mistakenly filed it in the Eastern District of Pennsylvania, which returned it to
him for refiling in the proper court. We will treat the notice as having been transferred to
the proper court. We thus have jurisdiction under 28 U.S.C. § 1291.

                                             2
filed only in the sentencing court. See 28 U.S.C. § 2255(a). The District Court could

have considered transferring Young’s petition to the Eastern District of Pennsylvania to

be treated as a § 2255 motion, but Young has since filed a § 2255 motion with that court

raising the same claim. That court dismissed the motion as an unauthorized second or

successive § 2255 motion, and Young’s request for a COA to appeal that ruling is

pending at C.A. No. 14-1910.

      For these reasons, we will affirm the judgment of the District Court.




                                            3